      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 1 of 25




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                             CIVIL CASE #:

 V.                                                   1:18-CV-08653-VEC

 GOODMAN                                              JUDGE VALERIE E. CAPRONI


      PLAINTIFF’S CORRECTED NOTICE OF SPECIAL DAMAGES IN REPLY

                    TO MAGISTRATE’S ORDER, ECF no. 270 (Dkt. 270)



Plaintiff hereby submits CORRECTED REPLIES to the ORDER of the Magistrate Judge,

ECF no. 270. Typographic errors have been highlighted. No other changes have been made to

the original pleading. See page/paragraph: 14/30, 15/33, 16/39, 22/53,54,55, 23/57,58 .

Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.

Signed this seventeenth day of May (5/17) of two thousand and twenty-one (2021).




                                                                    D. GEORGE SWEIGERT
                                                                     GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959-9998
                                                        SPOLIATION-NOTICE@MAILBOX.ORG




                                                  1
         Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 2 of 25




                                                        TABLE OF CONTENTS



SUMMARY OF MONIES DUE TO THE PLAINTIFF FOR DEFENDANT’S DAMAGES 3

STATEMENT OF DAMAGES TO EMERGENCY MEDICAL TECHNICIAN (EMT) JOB

OPPORTUNITIES ......................................................................................................................... 4

STATEMENT OF DAMAGES TO REPUTATION IN ROUGH AND READY,

CALIFORNIA .............................................................................................................................. 10

STATEMENT OF DAMAGES TO CERTIFIED ETHICAL HACKER OPPORTUNITIES

........................................................................................................................................................ 11

STATEMENT OF DAMAGES TO CRITICAL INFRASTRUCTURE PROTECTION JOB

OPPORTUNITIES ....................................................................................................................... 20




                                                                            2
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 3 of 25




 SUMMARY OF MONIES DUE TO THE PLAINTIFF FOR DEFENDANT’S DAMAGES




                            Cause                             Low Estimate     Hi Estimate
 Loss of Emergency Medical Technician employment                 $72K             $90K
 opportunities in Mount Shasta, California
 Loss of local business reputation, change of postal             $900             $1,300
 facilities
 Loss of publishing revenues, Certified Ethical Hacker,           $7K             $11K
 technical manual publishing
 Loss of critical infrastructure protection opportunities        $33K             $55K
                                                      Total     $112.9K          $157.3K




As of Monday, May 17, 2021 no discovery materials have been received by the Plaintiff.




                                                 3
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 4 of 25




STATEMENT OF DAMAGES TO EMERGENCY MEDICAL TECHNICIAN (EMT) JOB
                        OPPORTUNITIES

1.     The Court will recall this allegation included in the original amended complaint (ECF doc.

5):




                                                                               Page 41, ECF doc. 5

2.     In approximately the first week of April 2018, the Defendant posted two (2) podcast videos,

which have now been removed from the Internet, about these telephone calls to Mt. Shasta,

California. In said videos, the Defendant describes his telephone calls to the Chief of Police for the

City of Mount Shasta, California and to the leading emergency medical service providing

ambulance care in the area. These calls were made by Jason Goodman and presumably recorded,

and such recordings are believed to be in the possession of the Defendant.

3.     As reported by the Defendant in these removed video podcasts, he passed along defamatory

statements to the Chief of Police and the managing director of the Mount Shasta ambulance service.

The Defendant stated that the undersigned Plaintiff was presently the target of a Federal Bureau of

Investigation (F.B.I.) “investigation” to these third parties.

4.     These statements were made without proof and meet the threshold of “actual malice” as

such statements were stated in definitive and certain terms. The dominant tendency of these

statements was to bring ridicule, hatred, and animus upon the Plaintiff. Even if the Defendant were

to claim this was an opinion, under New York law it is a legally actionable opinion that can be


                                                   4
        Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 5 of 25




disproved. These are actionable utterances and were motivated solely for the purpose of causing

harm to the undersigned.

5.      At the time these calls were made by the Defendant, the Plaintiff was a licensed Emergency

Medical Technician with plans to maintain a semi-retired residence in Mount Shasta, California.

Prior to these video podcasts the Plaintiff had discussed employment with the leading ambulance

service in Mount Shasta and was in the process of completing an employment application.

6.      The Plaintiff underwent specific EMT training, with a developing interest in wilderness

rescue, when the Defendant took it upon himself to contact these institutions in this small mountain

town.

7.      The Court will recall (in a discarded Request for Judicial Notice) that the Defendant

conducted himself in the same manner when he telephoned the employer of “Dean Fougere”. As

noted in the discarded Request for Judicial Notice, the Defendant made two phone calls to an

unpublished number to the corporate officers of the employer of Dean Fougere. In the affidavit

attached to the discarded Request for Judicial Notice, Mr. Fougere stated that the Defendant used

the same “F.B.I. investigation is underway” “big lie” with his employer. The Defendant repeated

his conduct with the Plaintiff, telephoning employers to disparage perceived enemies.

8.      As the Defendant explained (in the removed videos presently set to “private” on the

YouTube channels controlled by the Defendant) he advised these influential community leaders

that the Plaintiff was involved in a criminal conspiracy and that the Defendant was in the process

of turning over evidence of this criminal conspiracy to the F.B.I.

9.      These were defamatory and slanderous comments made to the potential employer of the

Plaintiff.




                                                 5
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 6 of 25




10.    The Defendant knew that economic damage would result from an employment termination

from a current, or potential, employer, of the undersigned in the role as an Emergency Medical

Technician (EMT). Knowing that the EMT community of Mount Shasta was small, the Defendant

acted with the knowledge that the undersigned was an EMT active in seeking employment in the

Mount Shasta area.

11.    This was the usual “F.B.I. investigation” “big lie” that the Defendant passed on to the

employers of his perceived enemies, as in the case of Dean Fougere. Defendant transmitted grossly

defamatory information, with no foundation, to employers of “deep state” operatives.

In fact, based on the video podcast content (with the display of the “Deep State Dunces” coffee cup

bearing the undersigned’s photograph with a dunce cap) the Defendant displayed childlike glee as

the Defendant recounted the telephone calls.

12.    This Court should note the Defendant’s removal of his 2,333 podcast videos from the

Internet (placing them in “private” status), should create a presumption of truth in the favor of the

undersigned and an inference of liability towards the Defendant.

13.    As a direct and proximate result of the Defendant’s telephone calls, and the “passing on” of

the defamatory information (“the big lie”), the Plaintiff was not able to secure a position as a part-

time EMT in the Mount Shasta area.

14.    The Defendant strongly insinuated, in the now removed videos, that he imaged that any

institution that received derogatory information such as this “would think twice” about being

associated with such an individual.

15.    Aggregate damages from the loss of this employment equates to 24,000 to 30,000

dollars per year ($24K to $30K) commencing in April 2018. The sum for aggregate amount

for special damages would be $72,000. to $90,000 losses (04/2018 to the present) in income as



                                                  6
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 7 of 25




a direct and proximate result of the Defendant’s telephone calls and the transmission of “the

big lie” to these persons.

16.    “The big lie” consists of the Defendant’s false reports that he has somehow “turned over”

evidence to the New York field office of the F.B.I. This egregiously vicious defamatory conduct

is just another part of “the big lie” that the Defendant uses to create economic hardship for his

perceived enemies.

17.    The Plaintiff requests that this Court determine that an inference favoring the Plaintiff be

drawn as the Defendant has removed his podcast videos from the Internet.




        ---------- Original Message ----------

        From: Jason Goodman <truth@crowdsourcethetruth.org>

        To: Spoliation Notice <spoliation-notice@mailbox.org>

        Date: 12/01/2017 6:09 PM

        Subject: Re: Evidence Preservation Notice

        The anonymous individual sending these messages under the name “Spoliation Notice"

        is believed to be David George Sweigart a mentally disturbed person who resides in Mt



                                                 7
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 8 of 25




       Shasta CA and has been harassing me over the internet for the past six months. Please

       disregard the message and / or assist me in prosecuting this individual for cyber

       harassment.



       Jason Goodman

       323-744-7594



18.   Defendant released video podcasts simultaneous with the telephone calls.




                                              8
     Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 9 of 25




               Other statements charging the plaintiff with a serious crime

                       Defamatory statement                                     Source
You better stop Dave, because all this stuff is going to the FBI.         Statement no. 2
                                                                          ECF no. 225
That man should be in jail. That’s criminal prosecution. I intend to      Statement no. 3
get them prosecuted criminally.                                           ECF no. 225
You better stop Dave, because all that stuff has gone to the FBI. I am    Statement no. 4
working out a way to bring criminal prosecution against these people.     ECF no. 225

You see, I think David is engaged in a crime. I have got the evidence     Statement no. 7
for it. Could indicate involvement in a criminal operation of IRAN-       ECF no. 225
CONTRA. Dave needs to be prosecuted. 18 USC 1001. I am going to
make it my business to find a prosecutor to charge David Sweigert and
his accomplices with that crime. Because I will see to it that that man
is put in jail.
David Sweigert – that I see evidence that he has committed felonies.      Statement no. 8
And therefore, conspiring with him could expose you to serious legal      ECF no. 230
issues if law enforcement chooses to act on the evidence that I am
actively providing of these felonies.
And conspiring with others around the Internet to break the law
He has now taken to basically threatening the federal judge in the        Statement no. 9
Southern District of New York, that’s Valerie Caproni.                    ECF no. 230
Shrouded in an organized campaign of harassment. Interstate               Statement no. 13
harassment over the Internet, over the telephone. These are crimes        ECF no. 230
people. So if you are engaged in doing that right now, Dean Fougere,
Manuel Chavez, Robert David Steele, David Sweigert, Queen Tut
Lutzke Holmes, whatever.
He interfered with an officer of the court.                               Statement no. 16
                                                                          ECF no. 230
George’s brother who is making public threats against us.                 Statement no. 18
                                                                          ECF no. 230
You are engaged in an organized criminal harassment campaign. I have      Statement no. 21
submitted my evidence against you to the NY FBI field office.             ECF no. 230
David Sweigert is a dead-beat dad.                                        Statement no. 22
                                                                          ECF no. 231
Cyberstalker / deadbeat dad David Sweigert abandons his own son           Statement no. 26
                                                                          ECF no. 231




                                               9
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 10 of 25




       STATEMENT OF DAMAGES TO REPUTATION IN ROUGH AND READY,
                            CALIFORNIA


19.    As the Court is aware, the Defendant telephoned the “postmaster” of the small mountain

town of Rough and Ready, California. As his custom, the Defendant told the “postmaster” that the

Plaintiff was most likely engaged in mail fraud and fraud upon the court stated in definitive and

certain terms. These statements were motivated solely for the purpose of causing harm to the

undersigned.

20.    The Defendant created an atmosphere with the “postmaster” that the Plaintiff was involved

in some type of illegal behavior. Unfortunately, any video record of these events has been removed

from the Internet by the Defendant.

21.    As a direct and proximate result of the Defendant, the Plaintiff had his trade references and

business reputation essentially destroyed in Rough and Ready, as the “postmaster” is the local

gossip and hub for community information.

22.    The Defendant’s “big lie” was designed to create financial hardship for the Plaintiff who

was forced to spend several days to transfer operations for mail from Rough and Ready to Nevada

City. This required escalation to the regional postmaster who determined that the “postmaster” was

outside of postal service policy and that there was no rule generally against the way Plaintiff

received mail. Nonetheless, the Plaintiff was forced to move his postal operations as a matter of

utter humiliation.

23.    The amount of activity required for the proper transfer of postal operations has

resulted in losses of between $500 and $700 (five hundred and seven hundred) to the Plaintiff.

The Defendant’s blatant lies created a nearly unbearable situation for the Plaintiff in Rough

and Ready. The Plaintiff has been forced to change his shopping habits and make most

purchases in Nevada City, approximately ten miles away. The extra gasoline expenses and
                                                10
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 11 of 25




mileage averages to about $400 to $600 (four hundred to six hundred) dollars. These expenses

are a direct and proximate result of the Defendant’s typical lying behavior.




STATEMENT OF DAMAGES TO CERTIFIED ETHICAL HACKER OPPORTUNITIES


24.    At the outset, the term of art “CERTIFIED ETHICAL HACKER” (C.E.H.) is not some self-

referential and whimsical title to which the Plaintiff has applied to himself. To the contrary, to

obtain the technical knowledge to complete the examination for the C.E.H. the Plaintiff completed

an Associate in Science degree (with honors) from Las Positas College (2018).




25.    The C.E.H. is a credential awarded after the candidate successfully passes a comprehensive

technical test, peer review and background review. This is expressed in Department of Defense

(DoD) direction 8570.




                                               11
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 12 of 25




26.    The Defendant, as part of his “the big lie” approach, has repeatedly stated that the Plaintiff

is a “self-appointed” ethical hacker that associates with other “black hat” hackers, such as Manuel

Chavez, III (black-hat hacker) of Carson City, Nevada, stated in definitive and certain terms.

27.    The Defendant has accused the Plaintiff of materially significant professional breaches that

speak specifically to this “ethical hacking” designation and has implied that the Plaintiff is a threat

to the institutions he may be supporting with these skills.

28.    The Defendant has continuously stated that the Plaintiff is a “social engineer” as the Plaintiff

has cited the term “social engineering” on the back cover of a technical journal (see below).




                                                  12
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 13 of 25



 This is a technical work that addresses issues related to penetration testing (or pen-testing). Pen-
 testing describes a methodology used by ethical hackers to exploit vulnerabilities in cooperative
 computer enterprises that have been identified for vulnerability testing. Also known as "white hat
 hacking", the processes described herein are used by security professionals.




29.    The term “social engineer” in the Information Technology industry is the equivalent to

malicious hacker. This is a very derogatory term that equates to an imputation of malpractice upon

the Plaintiff. This is a matter of significance to the core professional skills of the Plaintiff. These

statements were motivated solely for the purpose of causing harm to the undersigned.




                                                  13
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 14 of 25




              https://purplesec.us/resources/cyber-security-statistics/#SocialEngineering

30.      The Defendant has stated in video podcasts that to thousands of viewers continuously, (for

two years) in an open-ended fashion, that the Plaintiff is working with social engineers to protect

supposed “deep state” personalities, that are likely child kidnappers, stated in definitive and certain

terms.

31.      Moreover, the simple fact of the matter is that these statements were published in a

CROWDSOURCE THE TRUTH video podcast, relying on a “truth engine”. People hearing

statements published in a CROWDSOURCE THE TRUTH podcast tend to view such statements

as statements of fact, not of opinion, particularly when the statements do not appear as an editorial

or opinion and have no disclaimers. Even if the Defendant were to claim this was an opinion, under

New York law it is a legally actionable opinion that can be disproved. These are actionable

utterances.




                                                  14
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 15 of 25




32.    With the help of David Charles Hawkins, the Defendant used at least sixteen (16) hour long

podcast videos to insinuate that the Plaintiff was using his technical abilities to destroy electronic

evidence, to protect child traffickers, and other QAnon-based slurs and smears.

33.    Mr. Hawkins, in co-created podcasts with the Defendant, has stated that the Plaintiff may

be grossly incompetent in his technical duties, which bears scrutiny by the public “in case the

Sweigert is breaking the law”. These statements insinuat3ed that the Plaintiff would be a threat to

any organizations that would employ him.

34.    Such alleged misconduct (if true) by the Plaintiff would immediately cause the expulsion

from the security industry by the certification organizations that have awarded specialized technical

credentials to the Plaintiff. This includes the designation as Certified in Homeland Security – Level

III (American Board for Certification in Homeland Security).

35.    Further, for over three (3) years the Defendant has consistently stated to thousands of

viewers that the Plaintiff was a “deep state” operative, that worked with other clandestine

intelligence officers, such as Robert David Steele, supposedly of the Central Intelligence Agency.

36.    Insinuations on the CROWDSOURCE THE TRUTH news program stated as a certainty

that the Plaintiff used his technical “hacking” skills to misconfigure security equipment and commit

gross negligence in order to “accidently” destroy evidence, obstruct investigations to protect

pedophiles, human traffickers and others. It is most significant that the Defendant published these

statements in a CROWDSOURCE THE TRUTH news format.

37.    As a direct and proximate result of the Defendant’s “big lie” the Plaintiff has had to remove

this technical manual from public sale as the Defendant has taken the term “social engineering”

completely out of the context of “ethical hacking” and seized upon such language to defame the




                                                 15
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 16 of 25




Plaintiff. This has caused economic loss to the Plaintiff (as explained later below). As a matter of

law these are actionable facts.




https://www.theselfemployed.com/article/how-is-social-engineering-used-in-ethical-hacking/

38.    As the Court is aware, the Defendant has used several proxies to defame the Plaintiff by

direct action. This included Joe Napoli of Orange County, California, Quinn Michaels, aka Korey

Atkins (who moved to Mount Shasta, California) and others. Both Napoli and Michaels were active

in the attacks on the Plaintiff’s C.E.H. credential.

39.    The natural implications of the statements in the “social engineering” narrative (pushed by

the Defendant) portrays the Plaintiff as a malicious social engineer in the context of attempting to

change social media narratives with disinformation in a political environment. The Plaintiff has

had nothing to do with attempteds to change public perceptions in a political environment, such as

a social media social engineering, stated in definitive and certain terms.

40.    In response to “the big lie” the Plaintiff was forced to place the technical manual on non-

public status (private) and to discontinue taking any further orders for the manual. This action was

taken to deny access to the Defendant and his proxies to exaggerate the “social engineering” text

listed on the back cover of the manual.

41.    This action to deny access to the public of the manual has conservatively resulted in

income losses of approximately $7,000 to 11,000 (seven to eleven thousand dollars) based on




                                                  16
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 17 of 25




three (3) years of forecasted sales, extrapolated from historical data. This loss is a direct

result of the Defendant’s actions, misleading his audience, pushing “the big lie”, etc.

42.    It is also instructive to note that the C.E.H. prohibits the association with “black hat hackers”

such as Manuel Chavez, III of Carson City, Nevada. The Defendant’s constant haranguing that the

Plaintiff was “working with” or in some association with Chavez created professional and

reputational damage to the Plaintiff.




43.    Understanding this requirement for the Plaintiff to avoid “malicious hackers” (like Manuel

Chavez, III, a QAnon an associate of the Defendant), the Defendant continued a podcast drum beat

of an association between the Plaintiff and Chavez, again part of “the big lie”. This was a direct

attack on the Plaintiff in an effort to associate him with the “notorious Internet troll” Manuel

Chavez, III and for that matter Thomas Schoenberg (to which the Defendant had no proof to support

such an assertion).




                                                  17
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 18 of 25




44.     Unfortunately, the Defendant has removed the lion’s share of his video content from the

Internet under the “JASON GOODMAN” YouTube channel – which the Defendant has blamed on

the Plaintiff (again “the big lie”).

45.     The Court should note the dozen or so podcast videos in which the Defendant proclaims

that the Plaintiff is working with an underground network of hackers and social engineers, and that

Defendant had reported the Plaintiff to the F.B.I., to which he included evidence submissions to

these authorities (another absolute lie disproven by previous court filings). Again, this rises to the

level of “actual malice” as no such evidence turn-over took place.

46.     In fact, Defendant has continuously – for at least 24 four (twenty four) months – referred to

the Plaintiff as a “social engineer” to tens of thousands of people, which implies criminal activity

in the Certified Ethical Hacker and critical infrastructure protection circles. These blatant lies are

designed to injure the Plaintiff’s status, career, and economic opportunities in the job market of

defense and aerospace contractors and were stated in definitive and certain terms. These are

actionable facts as a matter of law.
                                                 18
    Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 19 of 25




             Other statements about the Plaintiff’s career and certifications

                        Defamatory Statement                                 Source
If Dave might have known anything about these “bearer bonds”. Dave Statement no. 7
needs to be prosecuted. He is a public menace.                        ECF document 225
Schoenberger is sending information to Sweigert.                      Statement no. 10
                                                                      ECF document 230
David Sweigert is a deadbeat dad, a maladjusted misanthropic Statement no. 22
obsessed loser & part of a social engineering crew protecting the ECF document 231
most despicable people around.
Steven Biss and David Sweigert. Two very unscrupulous individuals Statement no. 25
that use the law as a weapon.                                         ECF document 231
Does David Sweigert know anything about these simulations. He does Statement no. 37
list this on his resume. We did not know that David Sweigert was ECF document 232
an expert at simulations. With his extensive credentials and
experience Sweigert is uniquely suited to overseeing sophisticated
simulations that could be viewed in the EVL CAVE.
He worked with Booz * Allen & Hamilton .. um .. on classified Statement no. 37
networks. He describes himself as an ethical hacker and social ECF document 232
engineer. Are devious Social Engineers using principles outlined in
Split Tunneling patents to send bits of data in packets known only to
authorized parties on a network?
He (Plaintiff) knows that the fire fighters’ radios were either Statement no. 37
consciously or accidently sabotaged.                                  ECF document 232
David Sweigert and Manuel Chavez, III affiliates. David Sweigert Statement no. 40
had firsthand knowledge of your location in Vaughn, New Mexico ECF document 241
[site of a collapsed lung.]
Mr. Sweigert is an ethical hacker. He wrote a book about ethical Statement no. 41
hacking. .. but, he certainly hacked it. I believe that they staged ECF document 241
at the Port of Charleston.




                                            19
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 20 of 25




STATEMENT OF DAMAGES TO CRITICAL INFRASTRUCTURE PROTECTION JOB
                        OPPORTUNITIES


47.     The Defendant’s statements in dozens of podcasts to tens of thousands of people concerning

Plaintiff’s alleged participation in the Port of Charleston “dirty bomb hoax” has significantly injured

the Plaintiff.

48.     The Defendant’s public statements about the Plaintiff began approximately 48 hours prior

to the Port of Charleston affair on June 14th, 2017. As the Court is aware (via dozens of articles in

mainstream media outlets such as CNN, New York Times, Sputnik, etc.) the Wando marine

terminal was closed for eight (8) hours on June 14 th, 2017 due to a “dirty bomb hoax” as a direct

and proximate result of the Defendant’s video podcast “Clear and Present Danger – Calm Before

The Storm”, released 6/14/2017 with about 90,000 views on the JASON GOODMAN channel

(presently on private, non-public status).

49.     The Plaintiff was preparing for work assignments in the area of critical infrastructure

protection with a specific emphasis in cyber security and resiliency. The Plaintiff obtained the

credential Certified Homeland Protection Associate, Level III issued by the National Sheriff’s

Association.




                                                  20
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 21 of 25




50.    The Plaintiff also obtained an educational professional certificate from Texas A & M

University in INFRASTURCTURE PROTECTION.




51.    The Plaintiff achieved the Advanced Professional Series designation from the Federal

Emergency Management Administration, which is directly related to critical infrastructure

protection.




52.    The Plaintiff also achieved the status as an Emergency Management Specialist as

designated by the State of California.




                                              21
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 22 of 25




53.    The value of this these certificates and designations was essentially destroyed by the

public statements in podcasts that the Plaintiff helped plan the Port of Charleston “dirty bomb

hoax”. Again, this speaks directly to matters of significance within the Plaintiff’s chosen career

path in infrastructure protection.

54.    Rumors and allegations of participating in an event which is diametrically opposed to the

objectives of such certifications essentially destroy the value of the certification and its

marketability. Again, this speaks to the level of “actual; malice” displayed by the Defendant who

posses absolutely no evidence to support such vile representations. The Defendant is little more

than a camera operator who has presumed to attack the Plaintiff and his years of hard work in

training, educations, and certifications.

55.    These allegations as to “planning the Port of Charleston incident” lacy lack any

truthfulness, a virtue that appears foreign to the Defendant. Nevertheless, the Defendant stated as

fact that the Plaintiff was involved in this incident. Actual malice can be demonstrated by the

nine (9) month relationship (post Port of Charleston incident) the defendant enjoyed with Oakey

Marshall Richards (Chapel Hill, North Carolina) the source of the “dirty bomb hoax” information.

Mr. Richards and the Defendant made approximately thirty (30) co-created podcasts, which have



                                                  22
      Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 23 of 25




now been removed from the Internet per the JASON GOODMAN YouTube channel “private

status”.

56.        Even if the Defendant were to claim this was an opinion, under New York law it is a legally

actionable opinion that can be disproved. These are actionable utterances that were motivated

solely for the purpose of causing harm to the undersigned.

57.        The effectiveness of the aforementioned credentials has been neutralized by the

Defendant’s “big lie”. Thus, the thousands of hours of training, education and professional

development has been made moot by the Defendant’s lie which directly attack s a matter of

significance related to the performance of these responsibilities – namely co-participation in the

Port of Charleston incident. This is one of the biggest and worst lies pushed by the Defendant

(for which he has received handsome profits via PATREON.COM and SubscribeStar.COM).

There is no constitutional value in false statements of fact.

58.        Tthe impact of these slanderous statements resulted in reduced marketability of these

certifications. These critical infrastructure certifications are in essence neutralized by the

Defendant’s lie (which can be proven to the “actual malice” standard).

59.        Conservatively, the costs, fees, losst training days, lost training hours, background

packages, postage, e-mail messages, etc. results in losses between $33,000 and $55,000

(thirty-three thousand to fifty-five thousand dollars).




                                                   23
     Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 24 of 25




                                          STATEMENT

D. George Sweigert states under penalty of perjury that the foregoing responses were prepared

with the assistance and information of others upon whom he has relied; that the responses, subject

to inadvertent or undiscovered errors, are based on and are therefore necessarily limited by the

record and information still in existence, presently recollected, and thus far discovered in the

course of the preparation of the responses; that consequently he reserves the right to make any

changes in the responses if it appears at any time that omissions or errors have been made in those

responses or that more accurate information is available; and that subject to those limitations, are

true to the best of his knowledge, information, and belief.

Signed this seventeenth day of May (5/17) two thousand and twenty-one (2021).



                                                                        D. G. SWEIGERT, C/O
                                                                          PRO SE PLAINTIFF
                                                                        GENERAL DELIVERY
                                                                   NEVADA CITY, CALIFORNIA
                                                                                      95959




                                                 24
     Case 1:18-cv-08653-VEC-SDA Document 276 Filed 05/18/21 Page 25 of 25




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been transmitted via electronic mail message to the following parties on the seventeenth
day of May (5/17), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                     Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov        truth@crowdsourcethetruth.org




                                                                   D. GEORGE SWEIGERT
                                                                       Pro Se Non-Attorney
                                                                    GENERAL DELIVERY
                                                                  NEVADA CITY, CA 95959




                                             25
